195 F.2d 302
PRUDENTIAL INSURANCE COMPANY OF AMERICA, Appellant,v.Jackson G. PARKS, Appellee.
No. 11412.
United States Court of Appeals Sixth Circuit.
February 8, 1952.

Appeal from the United States District Court for the Eastern District of Tennessee, Chattanooga; Leslie R. Darr, Judge.
Chambliss, Chambliss & Brown, Chattanooga, Tenn, for appellant.
Denman & Massey, Chattanooga, Tenn., for appellee.
Before HICKS, Chief Judge, and ALLEN and MARTIN, Circuit Judges.
PER CURIAM.


1
This appeal has been heard and considered on the record, on the brief and oral argument of the attorney for appellant, and on the brief of the attorney for appellee; and this court has reached the conclusion that the judgment of the District Court should be affirmed, upon the reasoning of the District Court in its carefully considered opinion in which pertinent authorities are cited. 103 F. Supp. 493.


2
It is accordingly so ordered.